department of the treasury internal_revenue_service washington d c date number release date cc intl br1 tl-n-1955-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for from ricardo a cadenas senior technical reviewer associate chief_counsel intl cc intl br1 subject service of administrative_summons on us citizen residing in the united kingdom this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this advice should not be cited as precedent issues does the hague service convention permit service of an irs administrative_summons in the united kingdom that would be enforceable through the courts of the united_states if so a how does the hague service convention permit an irs administrative_summons to be served in the united kingdom b what are the procedures that examination teams should follow to submit administrative summonses for service in the united kingdom pursuant to the hague service convention c where should the summons require a us citizen who resides in the united kingdom to appear to be interviewed conclusion the hague convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters u s t u n t s t i a s no u s c a i l m the service convention provides for service of an irs administrative_summons on a us citizen residing in the united kingdom because such summons is considered an extrajudicial document under the convention a properly served summons may be enforceable in the us district_court for the district of columbia pursuant to sec_7604 and sec_7701 the summons may be personally served by the revenue service a representative the rsr or the assistant revenue service representative the arsr stationed at london after being authorized by the central authority of the united kingdom under the service convention the requesting office would forward the request in the form prescribed by the b service convention and annexed to article sec_3 and along with the summons form_2039 and a brief description of the nature of investigation and the proposed line of inquiry to this office the service of the summons in the united kingdom will be processed by the london rsr of the office of director international lmsb and coordinated by this office and the office of assistant chief_counsel collection bankruptcy and summonses the office of the revenue service representative in london is an c appropriate place for requiring the witness to appear for the summons interview facts we have been requested to determine if a us citizen or resident residing in the united kingdom who is believed to have information relevant to irs audits may be served with an irs administrative_summons in the united kingdom law and analysis scope of application of the hague service convention background the most efficient means for gathering information from any country is through the exchange of information article in the tax_treaty the united_states has signed with that country the us-uk income_tax treaty as currently in force is interpreted not to require either party to provide formal assistance to the other in exchange of information if that party does not have a tax interest in the matter in cases where the united kingdom does not have a tax interest it will not use compulsive measures to require testimony or the production of documents in such situations the irs may have to look to other means for obtaining information such as the internal_revenue_code other statutes and the service convention1 authority for administrative_summons and district_court jurisdiction sec_7602 authorizes the service to summon any person the secretary may deem proper for ascertaining the correctness of any return and for determining the tax_liability of any person such summons can be issued to examine any records and to take testimony of any person this power to summon any person to pursue a legitimate inquiry is subject only to the criteria established by 379_us_48 and specific statutory provisions such as sec_7602 which forbids issuance of the summons where a justice_department referral is in effect the code does not restrict the application of this section to the geographic boundaries of the united_states your questions raise the issue of serving in the united kingdom a summons under sec_7603 by delivery in hand to a summoned party as discussed below the service convention provides procedures for personal service of documents abroad jurisdiction for enforcement of administrative_summons is generally vested in the united_states district_court for the district in which the summoned person resides or is found sec_7604 for purposes of enforcing an administrative_summons us citizens and residents residing abroad are deemed to be residing in the district of columbia under sec_7701 although the legislative_history of sec_7701 is scanty congress was concerned that there was no provision to enforce an administrative_summons when a us citizen or resident was not found in any us judicial district the senate amendment extended the jurisdiction and the summons power of the united_states district_court of the district of columbia to reach us citizens and residents not present in the united_states the conference agreement generally followed the senate amendment but added other provisions such as the formal_document_request procedure found in sec_982 which was also enacted under tefra in see conf_rep no reproduced pincite_2_cb_600 pincite thus the us district_court for the district of columbia is vested with jurisdiction to enforce administrative summonses issued to us citizens and residents abroad article of the new us-uk income_tax treaty which is pending ratification eliminates tax interest as a condition for providing assistance in exchange of information we are not aware of any case that has construed sec_7701 if an irs summons could be served upon a us citizen or resident overseas under a treaty or as otherwise recognized by international law then the us district_court for the district of columbia would be properly vested with jurisdiction over summons enforcement proceedings by virtue of sec_7701 the hague service convention we are not aware of any federal statute that prohibits or otherwise explicitly addresses the subject of personal service of an irs summons on individuals who reside abroad but certain legal doctrines that have evolved over time in the practice of international law proscribe such actions because they sometimes impinge on the sovereignty of other nations under international law a state may determine the conditions for service of process in its territory in aid of litigation in another state restatement of law third foreign relations law of the united_states the american law institute restatement sec_471 service of process in foreign state extraterritorial service of investigative summonses by any country without proper authority may be viewed as an exercise of its sovereign power in the other country the need to recognize foreign sensibilities while serving summonses is best explained in ftc v compagnie de saint-gobain-pont- a-mousson 636_f2d_1300 d c cir generally this extraordinary step may be taken by a us agency only when explicitly authorized by statute2 the service convention complements the federal rules of civil procedure for service of documents abroad this convention is a multilateral treaty that has been ratified by approximately twenty-three countries the united_states and the united kingdom became signatories to this agreement in date u s c a appendix following rule fed r civ p i l m as a ratified self- executing treaty the service convention is a supreme law of the land 788_f2d_830 2d cir the service convention governs the service of judicial and extrajudicial documents the term extrajudicial documents in the title and in article of the service convention refers to documents not directly connected with a lawsuit but which require formal service under the law of the state of origin restatement sec_471 service of process in foreign state reporters note sec_3 congress acknowledged that article of the service convention which renders the provisions of the convention applicable to extrajudicial documents was intended to include documents emanating from administrative agencies and commissions or other quasi-judicial tribunals in our own system report of the senate committee u s c known as the walsh act of is an example of a statute by which congress expressly approved service of documents abroad on foreign relations on the convention on the service abroad of judicial and extrajudicial documents s exec rep no 90th cong 1st sess p also see p date based on these authorities it is our view that the irs administrative_summons is covered by the definition of the term extrajudicial documents in the service convention the service convention applies only to civil or commercial matters but these terms are not defined in the convention the uk central authority like its us counterpart has taken an expansive view of the term civil or commercial matters in serving documents issued by us agencies restatement sec_471 service of process in foreign state comments illustrations f the uk courts have also adopted a cooperative approach in the matter in the recent past in in re state of norway all er i l m where norway was seeking the assistance of the english court to compel testimony from witnesses in england in connection with certain tax collection proceedings the highest court of the united kingdom affirmed the order to compel testimony and instructed that the words civil or commercial matter should be given their ordinary meaning and would include all matters not criminal3 thus tax and other fiscal matters are within the scope of both the hague service and evidence conventions this is consistent with the us practice to apply both conventions broadly to all non-criminal matters see statement of us representative at the meetings of the special commission on the operation of the hague convention date reprinted in i l m enforcement provisions a summons served in the united kingdom in accordance with the service convention would be backed by statutory enforcement provisions as stated above sec_7701 confers jurisdiction in the us district_court for the district of columbia in summons enforcement proceedings it is worth noting that the court in ftc v compagnie de saint-gobain-pont-a- mousson which disapproved of the service by mail of the subpoena by the federal trade commission endorsed the use of the service convention under certain circumstances see 636_f2d_1313 the situation where the irs seeks to serve a summons abroad can also be distinguished from the one in ftc the court in ftc observed that the provision pursuant to which the commission served the impugned subpoena section of the federal trade commission act usc sec_49 empowered the commission to require the attendance of witnesses and the production of evidence only from any place in the united_states in contrast sec_3 the hague service convention parallels the hague evidence convention and it is the latter convention that was applied in in re state of norway sec_7602 under which service would be attempted to summon an individual in the united kingdom authorizes the summoning of any person for ascertaining the correctness of any return without geographic limitations the court found the commission’s action in ftc objectionable also because it served the subpoena on a foreign_citizen on foreign soil the discussion in this memorandum however addresses the question of serving a summons on a us citizen or resident in the united kingdom in summary the service convention provides for service of documents by an agent and through the central authority of the united kingdom the service convention applies to all civil matters which require service of judicial and extrajudicial documents article we believe that an irs administrative_summons constitutes an extrajudicial document for this purpose therefore the service of an irs administrative_summons under the service convention does not impinge on the sovereignty of the united kingdom the us district_court for the district of columbia has the jurisdiction to enforce a summons properly served upon a us citizen or resident who resides abroad a how the summons should be served abroad using the hague service convention the code and the case law generally require that an administrative_summons be served in person the persons authorized to personally serve an irs summons are specific irs employees including revenue agents rsrs and arsrs sec_301_7603-1 sec_301_7602-1 and delegation_order no rev paragraphs and under article of the service convention each contracting state designates a central authority to process transnational service of documents under article the central authority of the state of destination arranges to have the document served in accordance with its own law or by any particular method requested by the applicant unless such a method is incompatible with its own laws under this provision the irs can request that the summons be served by delivery in hand to the person summoned personal service of documents is not incompatible with the uk laws rules and of civil procedure rules part uk under article the central authority or the delegate after service completes a certificate in the form annexed to the service convention the certificate states that the document has been served and includes the method the place and the date of service and the person to whom the document was delivered under article each contracting state is free to use consular and diplomatic channels to forward the documents to the authorities designated by the other state for service in order to serve a summons on a us citizen or resident in the united kingdom the irs should seek the assistance of the uk central authority under the service convention and should request that it be served in person as required by sec_7603 but under the treasury regulations the only persons authorized to serve an irs summons are specific irs employees including revenue agents rsrs and arsrs sec_301_7603-1 and delegation_order no rev paras and in order to comply with this requirement we recommend that the rsr or the arsr in london be designated by the uk central authority to serve the summons b recommended procedures for the service of summons under article of the service convention the request for service of a document should be forwarded to the central authority of the receiving state in the form prescribed in the convention and annexed to it without any requirement of legalization or equivalent formality see recommendation adopted by the fourteenth session date of the convention and annexed to article sec_3 and of the convention the uk central authority for the service convention is her majesty’s principal secretary of state for foreign and commonwealth affairs london sw1a 2al the document to be served or a copy of it should be attached to the request and both the request and the document should be furnished in duplicate sec_7603 describes how a summons may be served by an attested copy delivered in hand to the person to whom it is directed as with any irs courtesy investigation request the requesting office is expected to provide the receiving office with all of the essential information on the summons form_2039 at a minimum the following should be included in the summons or in the attachments i the name s and address es of the taxpayer s under examination information that is also necessary to provide the taxpayer proper notice of the summons under sec_7609 and an opportunity to file a petition to quash ii the tax period s involved iii the irs office examining the us taxpayer s iv the name and address of the third party witness to be served with the summons and v the list of specific books records papers and other data the witness is expected to bring with him to the summons interview the rsr’s office may fill in the other required information on the summons form i the name the business address and telephone number of the irs officer before whom the witness is to appear the rsr or assistant rsr in this case ii the place and time for appearance of the witness generally at least days after the summons is served on the witness and the taxpayer s has been given notice and the required opportunity to quash see sec_7609and b and irm a iii details regarding the required manner of service upon the witness ie hand delivery in person and iv details regarding how notice of the summons was given to the taxpayer we expect that the revenue_agent s investigating the case would take part in the interview in the event it is not practicable along with the basic information described above the requesting office will also need to devise some means of outlining the matters to be covered during the witness interview including the follow-up type questions that the rsr arsr may have to ask in addition as provided in the recommendation adopted by the fourteenth session date and annexed to article sec_3 and of the service convention additional information has to be provided in the prescribed form entitled request for service abroad of judicial or extrajudicial documents copy attached a request that the documents be served in person in accordance with the provisions of subparagraph b of the first paragraph of article of the service convention should be clearly stated in the form to ensure proper procedures and coordination any summons that is to be served under the service convention should be sent to this office for review before it is sent to the rsr if necessary we will also coordinate matters with the us department of justice office of foreign litigation which is the central authority for the united_states under the service convention under restatement sec_442 request for disclosure law of the united_states the authority issuing the summons is required to take into account the following factors while preparing it the importance to the investigation of information sought the degree of specificity of the request the availability of alternative means of securing the information the extent to which noncompliance with the request would undermine important interests of the united_states and how compliance would affect the important interests of the country whence the information is sought c place to be designated for appearance we agree with you that a witness residing in the united kingdom should be requested to appear for the interview at the office of the rsr in london pursuant to irm c and d the irs generally makes a summons returnable at a place that suits the witness’s convenience if he is cooperative and at the irs officer’s or employee’s office if he is not since the interview of a witness residing in the united kingdom is likely to be conducted by the rsr or_his_delegate their office is the natural choice for this purpose in summoning a witness who resides abroad the convenience of the witness should also be taken into account case development hazards and other considerations in the last paragraph of your analysis of issue a on page of your memorandum you have concluded that an irs administrative_summons may be served in the united kingdom pursuant to the service convention by any of the following means forwarding the summons to the uk central authority for service by the central authority or a private agency arranged by the central authority or serving the summons directly through us diplomatic or consular agents such as the service’s revenue service representative in the united kingdom pursuant to sec_301_7603-1 and sec_301_7602-1 only designated officer s or employee s of the internal_revenue_service are authorized to serve an irs administrative_summons to be persons before whom the summoned person must appear or to take testimony under oath from the summoned persons under delegation_order number rev rsrs and arsrs have been designated to perform these duties see paras and the revenue agents however are prohibited from serving the summons outside of the united_states by international law and the manual see ccdm in these circumstances only the rsrs and arsrs may serve the summonses and take testimony from the summoned persons in preparing for the interview of a witness the service should bear in mind the various general privileges a witness may assert such as the privilege_against self- incrimination spousal communication privilege and the attorney-client_privilege if applicable we suggest that before proceeding with the issuance of the summons you explore all means of countering these and other privileges that a witness may assert the summons should not be served as suggested by you directly through the us diplomatic or consular services under article this article is applicable only for documents served without application of compulsion since administrative summonses compel witnesses to appear and produce documents and give testimony the procedure set forth in article is not applicable we recommend service of the summons with the authorization of the uk central authority in a case where the irs has sufficient information regarding the transactions involved so as to issue a valid statutory_notice_of_deficiency to the taxpayer without first summoning the us citizen or resident in the united kingdom we would recommend issuance of the statutory notice to minimize the litigation risks inherent in serving an irs summons overseas once a case is docketed in the us tax_court or the us district_court the irs could seek to compel testimony and the production of other needed information through judicial means in the united kingdom by invoking the hague evidence convention as opposed to service of a summons under the service convention this can be done even though the uk inland revenue does not have a tax interest under the us-uk income_tax treaty because we would not be invoking the tax_treaty in a case currently pending in tax_court area_counsel in philadelphia successfully used the hague evidence convention to obtain uk bank records after inland revenue declined a treaty request because of its not having a tax interest the hague evidence convention can only be used by the irs if there is a judicial proceeding pending or contemplated in the united_states where the specific information sought will be used in litigation this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please call vijay rajan at ricardo a cadenas senior technical reviewer branch office of associate chief_counsel international attachment to tl-n-1955-01 request certificate and summary of the documents to be served hague convention on the service abroad of judicial and extrajudicial documents in annexes provided for article sec_3 and of the civil and commercial matters on date the fourteenth session adopted a recommendation on information to accompany judicial and extrajudicial documents to be sent or served abroad in civil or commercial matters practical handbook on the operation of the hague convention of date on the service abroad of judicial and extrajudicial documents in civil or commercial matters annex to the convention forms request for service abroad of judicial or extrajudicial documents convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters signed at the hague the 15th of date identity and address of the applicant address of receiving authority i e b of the first a of the first paragraph of article the undersigned applicant has the honour to transmit - in duplicate - the documents listed below and in conformity with article of the above-mentioned convention requests prompt service of one copy thereof on the addressee identity and address a in accordance with the provisions of sub-paragraph of the convention b in accordance with the following particular method sub-paragraph paragraph of article c by delivery to the addressee if he accepts it voluntarily second paragraph of article the authority is requested to return or to have returned to the applicant a copy of the documents - and of the annexes - with a certificate as provided on the reverse side list of documents done at the signature and or stamp delete if inappropriate reverse of the request certificate the undersigned authority has the honour to certify in conformity with article of the convention that the document has been served the date at place street number - in one of the following methods authorised by article a in accordance with the provisions of sub-paragraph of the convention b in accordance with the following particular method c by delivery to the addressee who accepted it voluntarily the documents referred to in the request have been delivered to a of the first paragraph of article identity and description of person relationship to the addressee family business or other that the document has not been served by reason of the following facts in conformity with the second paragraph of article of the convention the applicant is requested to pay or reimburse the expenses detailed in the attached statement annexes documents returned in appropriate cases documents establishing the service done at the signature and or stamp delete if inappropriate summary of the document to be served convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters signed at the hague the 15th of date article fourth paragraph name and address of the requesting authority particulars of the parties judicial document nature and purpose of the document nature and purpose of the proceedings and where appropriate the amount in dispute date and place for entering appearance court which has given judgment date of judgment time-limits stated in the document extrajudicial document nature and purpose of the document time-limits stated in the document if appropriate identity and address of the person interested in the transmission of the document delete if inappropriate
